DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-22 are pending and rejected.
Specification
The disclosure is objected to because of the following informality:
In Para. [0046], the word “attached” is missing a letter and currently reads “attache”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 & 7-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solingen (US 2014/0088366).
Regarding Claim 1, Solingen discloses an endoscope heater (Annotated Fig. 1, an endoscope anti-fogging device 100; [0033]) comprising:
an elongated body (the device 100 has an elongated body 101; see Annotated Fig. 1) having a length (the elongated body 101 of the device 100 has an attachment length l; see Annotated Fig. 1) and configured to be attached to an endoscope shaft (Annotated Fig. 2, the elongated body 101 of the l of the elongate body 101; [0010]) such that a lens of the endoscope (annotated Fig. 2, a lens 220 of the endoscope 200; [0041]) remains exposed when the elongated body is attached to the endoscope shaft (the elongated body 101 of the device 100 does not obscure the lens 200; see Annotated Fig. 2);
a heating element disposed on the body (Annotated Fig. 1, a heating element assembly comprising a plurality of heating elements 110; [0034] & [0051]); and
a power supply (Annotated Fig. 1, a power source 130; [0034]) electrically coupled to a controller (Annotated Fig. 1, the power source 130 is connected to a computer (not shown); [0037]), wherein the controller operates the heating element (Annotated Fig. 1, the computer (not shown) controls the heating element assembly; [0037]).

    PNG
    media_image1.png
    1956
    2889
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1887
    2903
    media_image2.png
    Greyscale

Regarding Claim 2, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses wherein the body has a transverse axis with a radius of curvature to conform to the outer profile of the endoscope shaft (Annotated Fig. 2, the elongated body 101 of the device 100 is circumferentially disposed around the endoscope 200; [0010]).
Regarding Claim 3, Solingen discloses the endoscope heater of Claim 2. Solingen further discloses wherein at least a portion of the body defines an interior diameter of greater than 180° (Annotated Fig. 2, the elongated body 101 of the device 100 is circumferentially disposed around the endoscope 200; [0010]).
Regarding Claim 4, Solingen discloses the endoscope heater of Claim 2. Solingen further discloses a retaining element configured to be attached to the endoscope shaft (Annotated Fig. 2, the device 100 is removably attached to the endoscope 200; [0043] & Claim 6).
Regarding Claim 5, Solingen discloses the endoscope heater of Claim 2. Solingen further discloses wherein at least a portion of the body forms a lumen through which the endoscope shaft may be advanced (Annotated Fig. 2, the elongated body 101 of the device 100 is circumferentially disposed around the endoscope 200 thereby creating a lumen for the shaft 210 to advance; [0010]).
Regarding Claim 7, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses wherein the body is made of insulated material (Annotated Fig. 1, the elongated body 101 of the device 100 is made from a biocompatible insulating material; [0017]).
Regarding Claim 8, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses a layer of insulation covering the heating element (Fig. 6, a top layer of insulation 140; [0053]).
Regarding Claim 9, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses a substrate (Fig. 6, a bottom layer of insulation 140; [0053]), wherein the body is mounted to the substrate (a distal portion of the elongated body 101 of the device 100 attaches to the bottom layer of insulation 140; see Annotated Fig. 1 & Fig. 6) and wherein the substrate has a transverse axis with a radius of curvature to conform to the outer profile of the endoscope shaft (Fig. 6, the bottom layer of insulation 140 extends circumferentially around the shaft 210 of endoscope 200; Claim 12).
Regarding Claim 10, Solingen discloses the endoscope heater of Claim 9. Solingen further discloses wherein at least a portion of the substrate defines an interior diameter of greater than 180° 
Regarding Claim 11, Solingen discloses the endoscope heater of Claim 9. Solingen further discloses a retaining element configured to be attached to the endoscope shaft (Fig. 6, the bottom layer of insulation 140 extends circumferentially around the shaft 210 of endoscope 200; Claim 12).
Regarding Claim 12, Solingen discloses the endoscope heater of Claim 9. Solingen further discloses wherein at least a portion of the substrate forms a lumen through which the endoscope shaft may be advanced (Fig. 6, the bottom layer of insulation 140 extends circumferentially around the shaft 210 of endoscope 200 thereby creating a lumen for the shaft 210 to advance; Claim 12).
Regarding Claim 13, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses wherein the endoscope heater is configured to be releasably attached to the endoscope shaft (Annotated Fig. 2, the device 100 is removably attached to the endoscope 200; [0043] & Claim 6).
Regarding Claim 14, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses wherein the controller is configured to maintain the heating element at a predetermined temperature (Annotated Fig. 1, the computer (not shown) maintains a desired temperature of the heating element assembly; [0050]).
Regarding Claim 15, Solingen discloses the endoscope heater of Claim 14. Solingen further discloses a temperature sensor electrically connected to the controller (Fig. 4, a temperature sensor 400 is coupled to the computer (not shown); [0050]).
Regarding Claim 16, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses wherein the heating element is configured to function as a temperature sensor (Annotated Fig. 1, the heating element assembly comprises the plurality of heating elements 110, wherein a first heating element is Nichrome and a second heating element is Constantan and therefore the plurality of heating elements 110 create a thermocouple; [0035] & [0051]).
Regarding Claim 17, Solingen discloses the endoscope heater of Claim 1. Solingen further discloses wherein the heating element comprises a pattern formed from at least two materials (Annotated Fig. 1, the heating element assembly comprises the plurality of heating elements 110, wherein a first heating element is Nichrome and a second heating element is Constantan; [0035] & [0051]).
Regarding Claim 18, Solingen discloses a method for performing a procedure with an endoscope (Annotated Fig. 2, a method of defogging an endoscope 200; [0023]), comprising:
providing an endoscope (Annotated Fig. 2, an endoscope 200; [0040]) having:
i) an attached endoscope heater with an elongated body having a length secured to a shaft of the endoscope (Annotated Fig. 2, an elongated body 101 having an attachment length l of a device 100 is attached to a shaft 210 of the endoscope 200; [0040] & [0041]), a surface of the elongated body conforming to an outer profile of the endoscope shaft along the length (Annotated Fig. 2, the elongated body 101 of the device 100 is circumferentially disposed around the endoscope 200 along the attachment length l of the elongate body 101; [0010]) such that a lens of the endoscope (Annotated Fig. 2, a lens 220 of the endoscope 200; [0041]) remains exposed when the elongated body is attached to the endoscope shaft (the elongated body 101 of the device 100 does not obscure the lens 200; see Annotated Fig. 2);
ii) a heating element disposed on the body (Annotated Fig. 1, a heating element assembly comprising a plurality of heating elements 110; [0034] & [0051]); and
iii) a power supply (Annotated Fig. 1, a power source 130; [0034]) electrically coupled to a controller (Annotated Fig. 1, the power source 130 is connected to a computer (not shown); [0037]);
operating the controller to energize the heating element to warm the endoscope above ambient temperature (Annotated Fig. 1, the computer (not shown) maintains a desired temperature of the heating element assembly; [0050]); and

Regarding Claim 19, Solingen discloses the method of Claim 18. Solingen further discloses operating the controller to energize the heating element after introduction of the endoscope into the patient's body to avoid from fogging of the lens (Annotated Fig. 1, the computer (not shown) maintains a desired temperature of the heating element assembly; [0050]).
Regarding Claim 20, Solingen discloses the method of Claim 18. Solingen further discloses sensing a temperature of the endoscope (Fig. 4, a temperature sensor 400 is coupled to the computer (not shown); [0050]), wherein the controller receives feedback regarding the sensed temperature and selectively energizes the heating element to maintain a predetermined temperature (Fig. 4, the temperature sensor 400 provides the computer (not shown) with feedback to maintain a desired temperature; [0050]).
Regarding Claim 21, Solingen discloses the method of Claim 18. Solingen further discloses securing the endoscope heater to the endoscope prior to operating the controller to energize the heating element to warm the endoscope above ambient temperature (Annotated Fig. 2, a plurality of electrical conductors 120 and 120’ are disposed in the shaft 210 of the endoscope 200 connect the heating element assembly to the power source 130 and therefore cannot be energized prior to assembly; [0043]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 6 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Solingen (US 2014/0088366).
Regarding Claim 6, Solingen discloses the endoscope heater of Claim 1. Solingen fails to explicitly disclose wherein the body has a wall thickness less than or equal to 0.4 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the wall thickness of the body less than or equal to 0.4 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device would not operate differently with the claimed wall thickness. Further, Applicant places no criticality on the range claimed, indicating simply that the wall thickness may be less than or equal to 0.4 mm.  
Regarding Claim 22, Solingen discloses the method of Claim 18. Solingen fails to explicitly disclose detaching the endoscope heater from a first endoscope and securing the endoscope heater to a second endoscope.
Solingen, however, discloses the device 100 is reversibly attached to the endoscope 200 (Solingen; [0043] & Claim 6) and that the device is attachable to various devices incorporating optics (i.e., endoscopes) (Solingen; [0044]).
.
Response to Arguments
Applicant’s arguments, see Page 5, filed January 8, 2021, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 6 have been fully considered and are persuasive in light of amendments to the claims.
The rejection under 35 U.S.C. § 112(b) of Claim 6 has been withdrawn.
Applicant's arguments, see Pages 5-6, filed January 8, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the elongated body is a separate element and is distinct from the heating element) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, in response to Applicant’s arguments that Solingen does not explicitly disclose a particular component of their reference to be the elongated body, Examiner respectfully disagrees. Specifically, while Solingen does not specifically label a portion of the anti-fogging device 100 as a body, the drawings can anticipate the claims if they clear show the structure which is claimed (see MPEP § 2125). In Figs 1 & 2, as annotated above, there is a series of dark lines (annotated by Examiner as element “101”) which encompasses the plurality of electrical conductors 120 and 120’ of the device 100. One of ordinary skill in the art would reasonably understand this to be a body of the device 100 and therefore the illustrated body of the device 100 of Solingen does anticipate claimed “elongated body”. 
Finally, in response to Applicant’s argument that it is improper to interpret Solingen’s heating module as the required elongated body, Examiner respectfully disagrees. The “heating module” of Para. [0010] is the anti-fogging device 100 not the plurality of heating elements 110. Specifically, as disclosed in Para. 11 and Claims 1 & 11, the heating module includes a heating element. Therefore the heating module corresponds to the anti-fogging device 100 not the plurality of heating elements 110. Therefore, as the anti-fogging device 100 comprises the elongated body 101, any disclosure of the positioning of the heating module/anti-fogging device 100 must correspond to the positioning of the elongated body 101 therein. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795